department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil dear cc intl br1 genin-131237-03 reference application of u s -china income_tax treaty this responds to your letter to the office_of_chief_counsel dated date regarding the taxation of pensions paid_by the state of pennsylvania to individuals who reside in and are citizens of china in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have requested general information regarding the application of the united states-china income_tax treaty treaty available on the internet at http www irs gov pub irs-trty china pdf to pension payments received by chinese citizens and residents from the you have asked whether these pension payments are taxable solely in china article paragraph pensions and annuities of the treaty provides that pensions and other similar remuneration paid to a resident of a contracting state in consideration of past employment shall be taxable only in that contracting state simply stated pensions paid to a resident of china in consideration of past employment are taxable only in china we hope this information will be hopeful to you if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant to the rules set forth in revproc_2003_1 which is available on the internet at http www irs gov pub irs- irbs irb03-01 pdf if you should have any further questions in this matter please contact at sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
